United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3809
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Lynda J. Craig,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 6, 2009
                                Filed: January 16, 2009
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Lynda Craig appeals the sentence the district court1 imposed after she pleaded
guilty to conspiring to distribute methamphetamine and possessing a firearm in
furtherance of the conspiracy. Craig’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967).

       Craig pleaded guilty pursuant to a plea agreement containing a waiver of any
right to appeal unless her sentence exceeded the statutory maximum or was an illegal

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
sentence. We now enforce the appeal waiver because the record establishes Craig
knowingly and voluntarily entered into the plea agreement and waiver; the appeal falls
within the scope of the waiver; and no miscarriage of justice would result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing enforceability of appeal waiver); United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the waiver.
Therefore, we dismiss the appeal and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-